Citation Nr: 0912729	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-39 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 











INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued a 30 percent rating for 
the Veteran's PTSD.  A November 2007 rating decision 
increased the rating for this disability to 50 percent, 
effective from November 15, 2006.  The Veteran has continued 
the appeal. 


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in January 2007, prior to 
the initial RO decision that denied the claim in 



April 2007.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board acknowledges that the January 2007 VCAA letter sent 
to the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

An additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in July 2008, and the 
case was readjudicated in an October 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the January 2007 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic code provided in the November 2007 
statement of the case.  Thus, given the January 2007, 
November 2007, and July 2008 VA correspondence, the Veteran 
is expected to have understood what was needed to support his 
claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, his statements 
contained within extensive outpatient records provide various 
examples of the impact the Veteran's disability has had on 
him both occupationally and in his other daily activities.  




In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post- 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded VA examinations to support his 
increased rating claim, and the Veteran has not asserted that 
the most recent VA examination is inadequate for rating 
purposes.  Significantly, the Veteran has also not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



II.  Entitlement to an Increased Rating

Service connection for PTSD was granted in the September 2005 
rating decision, at which time a 30 percent rating was 
assigned effective from January 2005.  The Veteran filed the 
subject claim for an increased rating in November 2006.

VA outpatient treatment records for the period of November 
2005 to March 2007 reflect that the Veteran underwent regular 
evaluation for his PTSD during this period with numerous 
symptoms, including depression, anxiety, irritability, 
disrupted sleep, and social isolation.  With the exception of 
a global assessment of functioning (GAF) scale score of 55 in 
January 2007, these records otherwise reflect GAF scores 
between 46 and 50.  

VA PTSD examination in April of 2007 revealed that the 
Veteran reported symptoms that included poor sleep, 
isolation, easy agitation, and anxiousness.  He worked full 
time as a forester.  Mental status examination revealed that 
mood was "worried, nervous all the time," and that affect 
was anxious.  He did relate a history of some passive 
suicidal ideation.  Memory was adequate and judgment was 
poor.  The diagnosis was PTSD and the Veteran was assigned a 
GAF of 58.  This examiner believed that the Veteran's 
symptoms were of moderate severity.  The examiner noted that 
the Veteran worked at a position that allowed him to be 
isolative.  

VA treatment records for the period of April 2007 to July 
2008 reflect that the Veteran's symptoms of PTSD continued to 
include depression, anxiety, irritability, disrupted sleep, 
and social isolation.  The Board finds it significant that a 
progress note from May 2008 reflects that the Veteran's anger 
management was so poor that in one incident, he almost came 
to blows with a co-worker, and that GAF scores assigned 
during this period were all in the range of 45 to 49.  

VA PTSD examination in September 2008 revealed that the 
Veteran continued to report symptoms of poor sleep, anger 
outbursts, depression, and passive suicidal ideation.  Mental 
status examination indicated mood and affect were in normal 
limits.  Thought processes and content were unremarkable.  It 
was noted that he had suicidal ideation without intent.  
There was no evidence of psychosis.  Memory, insight, 
judgment, and cognitive screen were normal.  The impression 
was chronic PTSD, and the Veteran was assigned a GAF of 68.  
This examiner commented that the Veteran's symptoms were mild 
and did not affect his employment functioning.  The GAF score 
was assigned for mild impairment in social functioning and no 
impairment in the Veteran's employment functioning.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for a number of years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  As discussed below, the record reflects that the 
Veteran's disability remained constant with respect to the 
applicable schedular criteria.

The Veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for an increased rating was filed in November 
2006, the evaluation of the Veteran's PTSD will be based on 
consideration of only the "new" criteria.  

The applicable rating criteria permit a 50 percent rating for 
the Veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of passive 
suicidal ideation, ongoing depression, problems with anger 
management and irritability, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  In addition, with the 
exception of a GAF of 55 in January 2007, a 58 in April 2007, 
and a most recent GAF of 68, the Veteran's disability has 
otherwise been manifested by numerous scores in the range of 
45 to 50, all indicative of serious occupational and social 
impairment.  Consequently, giving the Veteran the benefit of 
the doubt, the Board finds that a 70 percent rating is 
warranted for his service-connected PTSD.  

On the other hand, while the evidence of record does reflect 
serious social and occupational impairment, it does not 
reflect that the impairment is total.  Indeed, the most 
recent VA examiner concluded in January 2005 that there was 
no employment impairment, and the record does reflect that 
the Veteran's continues in his full-time employment as a 
forester.  Moreover, the Board finds that the evidence as a 
whole does not show symptoms such as persistent delusions 
and/or hallucinations, and is otherwise devoid of evidence of 
symptoms such as gross impairment in thought processing or 
communication, inappropriate behavior, persistent danger of 
hurting 



self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, and memory 
loss for names of close relatives, own occupation or own 
name, so as to more nearly approximate total occupational and 
social impairment, as required for a 100 percent disability 
rating.  38 C.F.R. § 4.130.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of depression, poor sleep, anger 
management issues, and isolative behavior that significantly 
interfere with his ability to carry on certain occupational 
and social activities.  However, such impairment is 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disability.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.  


ORDER

Entitlement to a 70 percent rating, but not greater, for 
service-connected PTSD is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


